Citation Nr: 0949111	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to August 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 2005 rating determination by the above Regional Office 
(RO).  

The Veteran testified at a hearing held at the Oakland RO in 
August 2008, before the undersigned Veterans Law Judge.  This 
case was previously before the Board in October 2008 and 
Remanded for additional development and adjudication.


FINDING OF FACT

Currently, audiometric testing shows an average 46-decibel 
loss with a speech recognition score of 100 percent in the 
right ear (level I) and for the left ear an average 41-
decibel loss with a speech recognition score of 92 percent 
(level I).  An exceptional pattern of hearing impairment is 
not indicated.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code (DC) 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


Factual Background and Analysis

The Veteran contends that his service-connected bilateral 
hearing loss is more disabling than reflected in the current 
noncompensable evaluation.

Hearing loss is evaluated under DC 6100, which sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 (2008).  See Acevedo-Escobar 
v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) 
is 55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.  

Turning to the evidence of record, the claims file contains 
several audiology examination reports - VA examination 
reports and outpatient records dated in November 2004, May 
2005, November 2007, January 2008, January 2009 and a private 
report dated in December 2005.

In November 2004, the Veteran underwent audiological 
evaluation.  Audiometric testing was performed, but the 
report does not provide the required information necessary to 
rate the Veteran's hearing loss disability.  Although the 
results of the audiogram were summarized as moderate to 
severe sensorineural hearing loss in both ears, the Maryland 
CNC test was not used.  

During a May 2005 VA examination, the Veteran reported 
decreased hearing bilaterally especially with background 
noise and when listening to high-pitched sounds.  Puretone 
thresholds for the right ear were 15, 15, 15, 50, and 90, 
decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, 
and for the left ear at the same frequencies were 15, 10, 5, 
50, and 80.  The results of the audiogram show an average 
puretone threshold of 43 decibels in the right ear and 36 
decibels in the left ear.  Speech discrimination ability was 
92 percent in both ears.  Exceptional patterns of hearing 
impairment were not indicated.  

Table VI indicates a numeric designation of level I for the 
right ear and level I for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

The Veteran submitted a private audiological examination 
conducted in December 2005.  However, that examination report 
is presented in a graph format, which the Board cannot 
interpret, and does not reflect use of the CNC Word List to 
evaluate speech discrimination.  In November 2007, a VA 
examiner indicated unreliable test results due to 
inconsistent responses.  He scheduled the Veteran for a 
hearing examination in January 2008, the report of which is 
of record, but is illegible.  That notwithstanding, these 
tests were done on an outpatient basis and also do not 
indicate the CNC Word List was used to evaluate speech 
discrimination.

At his Travel Board hearing in August 2008, the Veteran 
testified that he had problems not being able to fully 
understand what others were saying and that his greatest 
difficulty was understanding speech when other people were 
talking or whenever background noise was present.  He also 
had difficulty with television viewing and telephone 
conversations.  He testified that his hearing impairment 
caused friction in his personal relationships.  

In October 2008, the Board remanded this case to arrange for 
the Veteran to undergo VA examination which was accomplished 
in January 2009.  Audiometric testing revealed puretone 
thresholds for the right ear were 20, 20, 20, 55, and 90, 
decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, 
and for the left ear at the same frequencies were 20, 15, 10, 
60, and 80.  The results of the VA audiogram show an average 
puretone threshold of 46 decibels in the right ear and 41 
decibels in the left ear.  Speech discrimination ability was 
100 percent in the right ear and 92 percent in the left ear.  
Exceptional patterns of hearing impairment were not 
indicated.  

Table VI indicates a numeric designation of level I for the 
right ear and level I for the left ear.  The point of 
intersection on Table VII reflects a level of hearing loss 
consistent with a noncompensable evaluation.  

The Board has considered the Veteran's contentions and 
although, there is no reason to doubt his difficulties, his 
disability is evaluated on the objective findings 
demonstrated during audiological examination.  The fact that 
his hearing acuity is less than optimal does not, by itself, 
establish entitlement to a higher disability rating.  To the 
contrary, it is clear from the Rating Schedule that a higher 
rating can be awarded only when loss of hearing has reached a 
specified measurable level.  That level of disability has not 
been demonstrated in the present case.  The "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board has also considered the November 2004, December 
2005, November 2007, and January 2008 audiological tests.  
Unfortunately these results are deemed unreliable and invalid 
for rating purposes.  In assessing the evidence, the Board 
observes that the evaluation reports do not contain the 
necessary clinical findings to assess the severity of the 
Veteran's bilateral hearing loss.  VA regulations require 
that an examination for hearing impairment be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85.  Such requirements were 
not met, therefore, these reports can not be used in deciding 
whether a compensable evaluation for bilateral hearing loss 
is warranted.  Here, the only comprehensive and reliable 
evidence are the May 2005 and January 2009 VA examination 
reports, which indicate the Veteran's hearing loss was not 
severe enough to warrant a compensable disability rating.  

Therefore the current level of disability shown is 
encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, supra, but concludes that 
since service connection has been in effect, a noncompensable 
rating, and no more, has been warranted. 

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
hearing loss.  The evidence does not establish that it causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that the hearing loss necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for 
consideration of an extra-schedular rating under the 
procedurals outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in April 2005, March 2006, and November 
2008, the RO informed the Veteran of its duty to assist him 
in substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

That said, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  The Veteran's claim for an initial compensable 
rating for bilateral hearing loss is such an appeal.  Dingess 
v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007).  Moreover, the Veteran has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Thus, the Board concludes that all required notice has 
been given to the Veteran.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations in May 2005 and January 2009.  
To that end, when VA undertakes to provide a VA examination, 
it must ensure that the examination is adequate. See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes 
that both examinations were adequate for rating purposes.  
The examiners fulfilled their requirements by eliciting 
information from the Veteran concerning his medical history 
and conducting the necessary tests in accordance with 
standard medical practice and guidelines promulgated by the 
Secretary of Veterans' Affairs.  

During the course of the appeal, Compensation and Pension 
(C&P) hearing examination worksheets were revised to include 
a discussion of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities. 
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  In Martinak v. Nicholson, 
21 Vet. App. 447 (2007) the United States Court of Appeals 
for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. 
at 455.

In this case, the most recent 2009 VA examination report does 
not note any particular complaints the Veteran had as to the 
effect of his hearing loss on his daily activities and 
occupation.  However, in Martinak, the Court noted that even 
if an audiologist's description of the functional effects of 
the Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination. The Veteran has 
not alleged any prejudice caused by a deficiency in the 
examination here. Throughout the course of this appeal, he 
has been represented by a veterans' service organization, and 
there are no allegations of prejudice in any of the documents 
submitted. 

For these reasons, an additional VA examination is not 
necessary in this case in order to adjudicate his claim for 
an increased evaluation of bilateral hearing loss.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


